Exhibit 10.1

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of
October 27, 2005 (“Grant Date”), is between Advance America, Cash Advance
Centers, Inc., a Delaware corporation (the “Company”), and Kenneth E. Compton
(the “Recipient”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
grant of the Option (defined below) to the Recipient as set forth below.

 

WHEREAS, the Option is intended to induce the Recipient to join the Company as
its Chief Executive Officer and President, to motivate him to achieve long-term
Company goals, and to further align his interests with those of the Company’s
stockholders.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                      Grant of Option, Option Price, and Term.

 

(a)                                  The Company hereby grants to the Recipient
a Nonqualified Stock Option (the “Option”) to purchase 700,000 shares (the
“Option Shares”) of the common stock of the Company, par value $.01 per share
(the “Company Stock”) during the Option Period (as defined below) at a price of
$12.11 per share (the “Option Price”), subject to the terms and conditions
herein.

 

(b)                                 The term of this Option shall be for a
period of ten (10) years from the Grant Date (the “Option Period”).  During the
Option Period, the Option shall be vested as of the date set forth below for the
cumulative percentage of the Option set forth opposite such date, and shall be
exercisable upon such dates and in such amounts:

 

 

 

Cumulative

 

Date

 

Percentage Exercisable

 

First anniversary of Grant Date

 

 

12

1/2%

 

Second anniversary of Grant Date

 

 

25

%

 

Third anniversary of Grant Date

 

 

37

1/2%

 

Fourth anniversary of Grant Date

 

 

50

%

 

Fifth anniversary of Grant Date

 

 

62

1/2%

 

Sixth anniversary of Grant Date

 

 

75

%

 

Seventh anniversary of Grant Date

 

 

87

1/2%

 

Eighth anniversary of Grant Date

 

 

100

%

 

 

Notwithstanding the foregoing, in the event that the employment of the Recipient
with the Company or its subsidiaries (or the Recipient’s service to the Company
or its subsidiaries) shall terminate for any reason other than (i) cause (as
defined below), (ii) death, or (iii) disability or retirement, each Option
granted to the Recipient, to the extent that it is exercisable at the time of
such termination, shall remain exercisable for the 90 day period following such
termination (or for such other period as may be provided by the Compensation
Committee (the “Committee”) of the Board), but in no event following the
expiration of its term.  Each Option that remains

 

--------------------------------------------------------------------------------


 

unvested and unexercisable as of the date of such a termination shall be
terminated at the time of such termination (except as may be otherwise
determined by the Committee).  In the event that the employment of the Recipient
with the Company or its subsidiaries (or the Recipient’s service to the Company
or its subsidiaries) shall terminate on account of the death of the Recipient,
each Option granted to the Recipient that is outstanding as of the date of death
shall become fully exercisable and shall remain exercisable, by the Recipient’s
legal representatives, heirs or legatees for the one year period following such
termination (or for such other period as may be provided by the Committee), but
in no event following the expiration of its term.  In the event of the
termination of the Recipient’s employment for cause (as defined below), each
outstanding Option granted to the Recipient, whether or not vested or
exercisable, shall terminate at the commencement of business on the date of such
termination.  In the event that the employment of the Recipient with the Company
or its subsidiaries (or the Recipient’s service to the Company or its
subsidiaries) shall terminate on account of the disability or retirement of the
Recipient (in each case as determined by the Committee), each Option granted to
the Recipient that is outstanding and vested as of the date of such termination
shall remain exercisable by the Recipient (or the Recipient’s legal
representatives) for the one year period following such termination (or for such
other period as may be provided by the Committee), but in no event following the
expiration of its term.  Each Option that remains unvested and unexercisable as
of the date of a termination due to disability or retirement shall be terminated
at the time of such termination (except as may be otherwise determined by the
Committee).  In the event that the Recipient is employed by the Company or one
of its subsidiaries upon the occurrence of a Change in Control (as defined
below), all outstanding and unvested Options granted under this Agreement shall
become fully vested and exercisable immediately upon consummation of such Change
in Control.

 

(c)                                  For purposes of this Agreement, “cause”
means (i) the conviction of the Recipient for committing a felony under any
federal or state law, (ii) dishonesty in the course of fulfilling the
Recipient’s duties as an employee or director of, or consultant or advisor to,
the Company or any Affiliate (defined below), or (iii) willful and deliberate
failure on the part of the Recipient to perform such duties in any material
respect.  The determination of “cause” shall be made by the Committee, in its
sole discretion.  “Affiliate” means any entity if, at the time of the granting
of the Option (i) the Company, directly or indirectly, owns at least 50% of the
combined voting power of all classes of stock of such entity or at least 50% of
the ownership interests in such entity or (ii) such entity, directly or
indirectly, owns at least 50% of the combined voting power of all classes of
stock of the Company.  “Change in Control” means a “change in ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined for purposes of
section 409A of the Internal Revenue Code of 1986, as amended, with respect to
the Company.

 

(d)                                 In the event the Recipient goes on an
approved leave of absence, the Committee may make such provision respecting the
continuance of the Option while the Recipient is in the employ or service of the
Company as it may deem equitable, except that in no event may an Option be
exercised after the expiration of its term.

 

(e)                                  The Option granted hereunder is designated
as a Nonqualified Stock Option, which is not transferable by the Recipient
except by will or the laws of descent and distribution.

 

2

--------------------------------------------------------------------------------


 

(f)                                    The Company shall not be required to
issue any fractional shares of Company Stock.

 

(g)                                 The Recipient shall not have any rights as a
stockholder with respect to any shares of Company Stock covered by or relating
to the Option until the date of issuance of a stock certificate with respect to
such shares following the exercise of some or all of the Option.  Except for
adjustments provided in Section 5(b), no adjustment to the Option shall be made
for dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.

 

2.                                      Exercise.

 

(a)                                  The Option may not be transferred without
the consent of the Committee and shall be exercisable during the Recipient’s
lifetime only by the Recipient (or his or her legal representative) and after
the Recipient’s death only by a representative as provided in Section 3.

 

(b)                                 The Option may be exercised only to the
extent the Option is vested, unless otherwise agreed to by the Committee, and
may be exercised only by the delivery to the Company of a properly completed
written notice, in form satisfactory to the Committee, which notice shall
specify the number of Option Shares to be purchased and the aggregate Option
Price for such shares, together with payment in full of such aggregate Option
Price.

 

(c)                                  Payment for shares of Company Stock
purchased upon the exercise of an Option shall be made on the effective date of
such exercise by one or a combination of the following means: (i) in cash or by
personal check, certified check, bank cashier’s check, or wire transfer; (ii) in
shares of Company Stock owned by the Recipient for at least six months prior to
the date of exercise and valued at their Fair Market Value (as defined below) on
the effective date of such exercise; or (iii) by any such other methods
(including broker assisted cashless exercise) as the Committee may from time to
time authorize; provided, however, that in the case the Recipient is subject to
Section 16 of the Securities Exchange Act of 1934, as amended from time to time
(the “Exchange Act”), the method of making such payment shall be in compliance
with applicable law.  Any payment in shares of Company Stock shall be effected
by the delivery of such shares to the Secretary of the Company, duly endorsed in
blank or accompanied by stock powers duly executed in blank, together with any
other documents and evidences as the Secretary of the Company shall require.  If
any part of the payment of the Option Price is made in shares of Company Stock,
such shares shall be valued by using their Fair Market Value (as defined below)
as of the date of exercise of the Option.

 

(d)                                 Certificates for shares of Company Stock
purchased upon the exercise of an Option shall be issued in the name of or for
the account of the Recipient or other person entitled to receive such shares,
and delivered to the Recipient or such other person as soon as practicable
following the effective date on which the Option is exercised.

 

(e)                                  “Fair Market Value” shall mean, with
respect to Company Stock or other property, the fair market value of such
Company Stock or other property determined by such methods or procedures as
shall be established from time to time by the Committee.  Unless otherwise
determined by the Committee in good faith, the per share Fair Market Value of

 

3

--------------------------------------------------------------------------------


 

Company Stock as of a particular date shall mean (i) the arithmetic mean between
the highest and lowest reported sales price per share of Company Stock on the
national securities exchange on which the Company Stock is principally traded,
for the last preceding date on which there was a sale of such Company Stock on
such exchange, or (ii) if the shares of Company Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Company Stock in such over-the-counter market for the last preceding
date on which there was a sale of such Company Stock in such market, or
(iii) the shares of Company Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Committee,
in its sole discretion, shall determine.

 

3.                                      Transfers Upon Death; Designation of
Beneficiary.

 

Upon the death of the Recipient, the Option may be exercised only by the
executor or administrator of the Recipient’s estate or by a person who shall
have acquired the right to such exercise by will or by the laws of descent and
distribution.  No transfer of the Option by will or the laws of descent and
distribution shall be effective to bind the Company unless the Committee shall
have been furnished with (i) written notice thereof and with a copy of the will
and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (ii) an agreement by the transferee to comply with
all the terms and conditions of the Option that are or would have been
applicable to the Recipient and to be bound by the acknowledgments made by the
Recipient in connection with the grant of the Option.  The Recipient may file
with the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation.  If no designated beneficiary survives the Recipient, the executor
or administrator of the Recipient’s estate shall be deemed to be the Recipient’s
beneficiary.

 

4.                                      Payment of Withholding Taxes.

 

Whenever shares of Company Stock are to be delivered pursuant to the Option, the
Company shall have the right to require the Recipient to remit to the Company in
cash an amount sufficient to satisfy any federal, state, and local withholding
tax requirements related thereto.  With the approval of the Committee, the
Recipient may satisfy the foregoing requirement by electing to have the Company
withhold from delivery shares of Company Stock having a value equal to the
minimum amount of tax required to be withheld.  Such shares shall be valued at
their Fair Market Value on the date of which the amount of tax to be withheld is
determined.  Fractional share amounts shall be settled in cash.  Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to the Option.  The Recipient acknowledges and
agrees that he or she is responsible for the tax consequences associated with
the grant of the Option and its exercise.

 

5.                                      Changes in Company’s Capital Structure.

 

(a)                                  The existence of the Option will not affect
in any way the right or authority of the Company or its stockholders to make or
authorize (i) any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company’s capital structure or its business; (ii) any
merger or consolidation of the Company; (iii) any issuance of bonds, debentures,
preferred, or prior preference stock ahead of or affecting the Company Stock or
the rights thereof; (d) the

 

4

--------------------------------------------------------------------------------


 

dissolution or liquidation of the Company; (iv) any sale or transfer of all or
any part of the Company’s assets or business; or (v) any other corporate act or
proceeding, whether of a similar character or otherwise.

 

(b)                                 In the event that any dividend or other
distribution is declared (whether in the form of cash, Company Stock, or other
property), or there occurs any recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
share exchange or other similar corporate transaction or event, the Committee
shall adjust, in its sole and absolute discretion, (i) the number and kind of
shares of stock that may thereafter be issued in connection with the Option,
(ii) the number and kind of shares of stock or other property issued or issuable
in respect of the Option, and (iii) the exercise price relating to the Option.

 

6.                                      Authority Reserved to the Committee.

 

The Committee shall have the authority in its sole discretion, subject to and
not inconsistent with the express provisions of this Agreement, to exercise all
the powers and authorities necessary or advisable in the administration of this
Agreement, including, without limitation, the authority to determine whether, to
what extent, and under what circumstances the Option may be settled, cancelled,
forfeited, exchanged, or surrendered; to construe and interpret this Agreement;
and to make all other determinations deemed necessary or advisable for the
administration of this Agreement.  The Committee may, in its sole and absolute
discretion, without amendment to this Agreement, (i) accelerate the date on
which the Option becomes exercisable, (ii) waive or amend the operation of
provisions of this Agreement respecting exercise after termination of employment
(provided that the term of the Option may not be extended beyond ten years from
the date of grant), (iii) accelerate the vesting date, or waive any condition
imposed hereunder, with respect to the Option, and (iv) otherwise adjust any of
the terms applicable to the Option in a manner consistent with the terms of this
Agreement.

 

7.                                      Employment Rights.

 

No provision of this Agreement or of the Option granted hereunder shall give the
Recipient any right with respect to the continuation of employment by or the
provision of services to the Company or any Affiliate; create any inference as
to the length of employment of the Recipient; create any inference as to the
length of employment of or service by the Recipient; interfere in any way with
the right of the Company to at any time terminate such employment or service or
to increase or decrease the compensation of the Recipient; or give the Recipient
any right to participate in any employee welfare or benefit plan or other
program of the Company or any Affiliate.

 

8.                                      Securities Laws Requirements.

 

Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Company Stock pursuant to this Agreement unless and until the Company is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any securities exchange on which shares of

 

5

--------------------------------------------------------------------------------


 

Company Stock are traded.  The Committee may require, as a condition of the
issuance and delivery of certificates evidencing shares of Company Stock
pursuant to the terms hereof, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Committee, in its sole discretion, deems necessary or advisable.

 

The transfer of any shares of Company Stock hereunder shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of such shares is in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which shares of Company Stock are traded.  The Committee may, in its sole
discretion, defer the effectiveness of any transfer of shares of Company Stock
hereunder in order to allow the issuance of such shares to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws.  The Committee shall inform
the Recipient in writing of its decision to defer the effectiveness of a
transfer.  During the period of such deferral in connection with the exercise of
an Option, the Recipient may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

 

9.                                      Governing Law.

 

This Agreement and the Option granted hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
without reference to its principles of conflicts of law, except to the extent
federal laws would be mandatorily applicable.

 

10.                               Waiver; Cumulative Rights.

 

The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing. 
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.

 

11.                               Notices.

 

Any notice that either party hereto may be required or permitted to give the
other shall be in writing and may be delivered personally or by mail, postage
prepaid, addressed to the Secretary of the Company, at its then corporate
headquarters, and the Recipient at the Recipient’s address as shown on the
Company’s payroll records, or to such other address as the Recipient, by notice
to the Company, may designate in writing from time to time.

 

12.                               Conditional Grant.

 

If the Recipient is a resident of a community property state, this Option is
granted upon the condition that, and the Option Shares shall be forfeited
unless, each and any person who is a spouse of the Recipient at any time on or
after the Grant Date (including any person who becomes a spouse after the Grant
Date) executes a Consent of Spouse form provided by the Committee, unless the
Committee shall waive either such condition.

 

6

--------------------------------------------------------------------------------


 

13.                               Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

[Remainder of the page intentionally left blank;
signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient hereby acknowledges that
he/she has read carefully and understands this Agreement and agrees to be bound
by all of the provisions set forth in such document and has hereunto set his
hand, all as of the day and year first above written.

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

 

 

 

 

By

 

/s/ John I. Hill

 

Name:

John I. Hill

 

Title:

Chief Financial Officer

 

 

 

 

 

Recipient:

 

 

 

 

 

 

/s/ Kenneth E. Compton

 

 

Kenneth E. Compton

 

 

Nonqualified Stock Option Agreement

 

--------------------------------------------------------------------------------